Citation Nr: 0400987	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
hypothyroidism.

2.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for bilateral 
knee strain.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for residuals of 
a fracture of the left fifth metacarpal bone.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1995 to September 
1999.

This appeal is from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  Original jurisdiction has subsequently 
transferred to the Phoenix, Arizona, RO because the veteran 
moved to that area.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In November 2002, the veteran filed a notice of disagreement 
with a September 2002 rating decision which, in pertinent 
part, granted service connection for reactive airway disease/ 
asthma, and rated the disorder as 10 percent disabling.  
Whereas an internal memorandum reveals action in response is 
pending, the Board will not now order the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).  The VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
VAOPGCPREC 7-2003, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA made the rating decision from which the veteran appeals 
prior to enactment of the VCAA.  Subsequent to enactment of 
the VCAA, VA readjudicated one claim for service connection 
initially denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991) (characterizing a well-grounded claim 
for VA benefits).  The RO provided notice to the veteran of 
the sort mandated by 38 C.F.R. § 3.159(b), but only regarding 
the claim for service connection for which readjudication was 
pending.

Nothing in the claims file constitutes discharge of VA's VCAA 
notice obligations under 38 C.F.R. § 3.159(b) regarding the 
appeals from the initial ratings of the disabilities at issue 
in this appeal.  Presumably, the information and evidence 
necessary to substantiate a claim asserting a certain degree 
of disability will be substantiated by different information 
and evidence than will a claim asserting the fact of service 
connection.  To discharge its duty to notify under the VCAA, 
VA must provide notice tailored to the claim at issue.

The veteran's claims file reveals several specific needs for 
additional development.  Letters from the veteran's attorney 
of December 2001 and February 2002 reference ongoing 
proceedings of a Coast Guard Medical Evaluation Board.  The 
medical and other proceedings of this board are the type of 
records the VCAA mandates VA to obtain.  38 C.F.R. 
§ 3.159(c)(2) (2003).

This appeal is from the initial ratings of the disabilities 
at issue.  Consequently, the rating of each condition is 
subject to staging, i.e., rating at different levels for 
periods less than the whole time from the effective date of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, evidence that reveals 
changes in the level of disability over the time under review 
is pertinent to the claims at issue.  Comments of the 
examiner in the report of the veteran's July 2002 thyroid 
examiner reveal additional evidence is necessary to 
accurately stage the veteran's rating.

The July 2002 thyroid examination was performed three months 
after the veteran gave birth.  Mental sluggishness is a 
criterion of a higher disability rating under Diagnostic Code 
7903.  The examiner found that the veteran's mental 
functioning was consistent with the sleep-deprivation related 
exhaustion common to the mothers of infants.  Another 
examination is warranted now that the child is likely 
outgrown the neonatal sleep pattern that induced the 
veteran's exhaustion.  Reexamination may now allow the 
examiner to distinguish diminished mental functioning related 
to hypothyroidism from that related to sleep deprivation.

VA has rated the veteran's residuals of left fifth metacarpal 
fracture as a scar, based on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The VA examinations of record have noted sensory deficit in 
the area of the post-open reduction surgical scar; the July 
2002 noted sensory deficit of the intermetacarpal nerve.  The 
Board cannot tell which nerve that is in terms of the VA 
rating schedule for the upper peripheral nerves.  See 
38 C.F.R. § 4.124, Diagnostic Codes 8510 to 8519.  This 
information is necessary to determine if the sensory 
impairment be rated under the criteria for the nerve 
involved.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The March 2000 examiner who evaluated the veteran's knees 
reported that there was some laxity of the left anterior 
cruciate ligament and that the medial and lateral collateral 
ligaments were stable.  The examiner did not comment on 
whether there was lateral instability associated with this 
ligament laxity.  The Board cannot use medical knowledge 
independent of the reported evidence to opine whether lateral 
instability is consistent or inconsistent with laxity of the 
ACL.  Whereas this rating is amenable to staging, the July 
2002 finding of no lateral instability is uninformative 
regarding whether there was lateral instability in March 2000 
meaning the rating should be staged accordingly.  As another 
examination cannot find the veteran's condition in the past, 
an addendum opinion as described below must suffice.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Obtain from the Coast Guard any 
reports of proceedings and related 
medical records of a Medical Evaluation 
Board convened on the veteran's behalf in 
2000 or thereafter.

3.  Schedule the veteran for an 
examination to determine her thyroid 
function and level of symptoms of 
hypothyroidism.  Provide the examiner 
with the claims fiel prior to the 
examination.  Noting the July 2002 
examination report's reference to sleep-
deprivation induced exhaustion related to 
caring for a newborn, the clinical 
interview should ascertain whether the 
veteran suffers mental sluggishness.  
Obtain any indicated psychometric or 
other testing to find or rule out mental 
sluggishness due to hypothyroidism.  If 
the veteran has mental sluggishness, an 
opinion is needed whether it is less 
than, equal to, or greater than 50 
percent probable that the sluggishness is 
related to hypothyroidism.

4.  Obtain an addendum to the July 2002 
examination report that identified 
sensory deficit in the veteran's left 
intermetacarpal nerve.  The addendum is 
to identify the nerve or nerve group in 
the VA rating schedule for the upper 
peripheral nerves that includes the 
intermetacarpal nerve.  If the 
intermetacarpal nerve cannot be 
identified in terms of the VA rating 
schedule, then have the veteran examined 
to identify the nerve in terms of the VA 
rating schedule.  The examiner should 
review the claims file prior to providing 
the addendum.  

5.  Obtain an addendum to the March 2000 
examination of the veteran's knees.  The 
addendum is to report whether the veteran 
had lateral instability of the left knee 
associated with the reported laxity of 
the anterior cruciate ligament.  If this 
cannot be ascertained from the March 2000 
report, the addendum is to report whether 
lateral instability was less than, equal 
to, or greater than 50 percent probable 
with the degree of ACL laxity described 
in the March 2000 report.

6.  Readjudicate the claims at issue, 
considering staged ratings if consistent 
with the evidence, see Fenderson, 12 Vet. 
App. 119, and whether residuals of left 
metacarpal fracture should be rated for 
neural deficit.  Determine whether the 
appellant's claim, or any part of it, may 
now be allowed.  If none may, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



